Citation Nr: 0212561	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to service-connected residuals of a 
subtrochanteric fracture, left femur, or service-connected 
peroneal nerve deficit secondary to sciatic nerve injury, 
left thigh.  

2.  Entitlement to a separate evaluation for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from March 1978 to October 
1978.  His claim comes before the Board on appeal from an 
October 1998 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office (RO), in Indianapolis, 
Indiana, denied service connection for a left knee disorder 
as secondary to the service-connected disability of 
subtrochanteric left femoral fracture or left peroneal nerve 
deficit. 

In a rating decision dated March 2002, the RO recharacterized 
the issue on appeal as entitlement to service connection 
under a separate diagnostic code for a left knee disorder as 
secondary to the service-connected disability of 
subtrochanteric left femoral fracture or left peroneal nerve 
deficit.  For the first time, the RO then denied the separate 
evaluation.  At this point, the veteran has not had an 
opportunity to perfect an appeal of the RO's denial of the 
separate evaluation.  Therefore, as the veteran's 
representative has acknowledged in a May 2002 VA Form 646 
(Statement of Accredited Representation in Appealed Case) and 
an August 2002 Informal Brief of Appellant in Appealed Case, 
that issue is not part of the properly perfected issue before 
the Board and it is not before the Board for appellate 
review.  Rather, the Board addresses this issue in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  By rating decision dated October 1998, the RO denied the 
veteran service connection for a left knee disorder as 
secondary to the service-connected disability of 
subtrochanteric left femoral fracture or left peroneal nerve 
deficit. 

2.  The veteran appealed the RO's October 1998 rating 
decision.

3.  By rating decision dated March 2002, the RO clarified 
that residuals of the veteran's left femur fracture always 
included the veteran's left knee disorder, and 
recharacterized the left femur disability as residuals of 
subtrochanteric fracture, left femur, to include left knee.


CONCLUSION OF LAW

The appeal on the issue of entitlement to service connection 
for a left knee disorder secondary to service-connected 
residuals of a subtrochanteric fracture, left femur, or 
service-connected peroneal nerve deficit secondary to sciatic 
nerve injury, left thigh, is moot.  38 U.S.C.A. §§ 7104, 
7105(d) (West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a left knee disorder secondary to 
his service-connected left femur disability, or his service-
connected peroneal nerve disability.  

The RO initially granted the veteran service connection for a 
left femur disability in a rating decision dated December 
1980.  At that time, the RO characterized that disability to 
include a left knee disorder ("postoperative residuals 
comminuted subtrochanteric fracture, left femur, with 
postoperative internal fixation with zickel rod and 
chondromalacia patella, left, with residuals of recurrent 
effusion") and assigned it a disability evaluation of 30 
percent.  In multiple rating decisions dated thereafter, the 
RO consistently characterized the veteran's left femur 
disability to include a left knee disorder.  In a rating 
decision dated February 1997, however, the RO recharacterized 
the disability as postoperative residuals, herniated 
subtrochanteric fracture of left femur.  Notwithstanding the 
recharacterization, the RO maintained the 30 percent 
disability evaluation assigned the disability, and in 
subsequent rating decisions, continued to consider symptoms 
of the veteran's left knee disorder in determining the 
severity of the disability.  

In addition, in a rating decision dated May 1998, the RO 
granted the veteran service connection for another disability 
secondary to the left femur disability ("peroneal nerve 
deficits secondary to sciatic nerve injury to left thigh"), 
and assigned this disability a 20 percent evaluation based 
primarily on symptoms of the veteran's left knee disorder.  

Despite the foregoing, in a written statement received in 
June 1998, the veteran filed a claim for service connection 
for a left knee disorder secondary to his service-connected 
left femur disability.  Subsequently, he clarified that, in 
the alternative, he was seeking service connection for a left 
knee disorder secondary to his service-connected peroneal 
nerve disability.  The RO denied this claim in a rating 
decision dated October 1998, and the veteran appealed this 
decision.   

In another rating decision dated March 2002, the RO clarified 
that residuals of the veteran's left femur fracture had 
always included the veteran's left knee disorder.  To cement 
this point, the RO recharacterized the left femur disability 
as "residuals of subtrochanteric fracture, left femur, to 
include left knee."  The RO's decision, which establishes 
the veteran's entitlement to service connection for a left 
knee disorder secondary to his service-connected left femur 
disability, represents a full grant of the benefit sought on 
appeal.  Given the RO's action, no justiciable error of fact 
or law remains with respect to the matter developed for 
appeal.  The appeal must therefore be dismissed as moot.  38 
U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.101 (2001).


ORDER

The appeal on the issue of entitlement to service connection 
for a left knee disorder secondary to service-connected 
residuals of a subtrochanteric fracture, left femur, or 
service-connected peroneal nerve deficit secondary to sciatic 
nerve injury, left thigh, is dismissed.


REMAND

As previously indicated, in March 2002, the RO first 
determined that the veteran was not entitled to a separate 
evaluation for a left knee disorder.  He was informed of that 
determination in April 2002.  In an Informal Brief of 
Appellant in Appealed Case dated August 2002, which was 
submitted directly to the Board, the veteran's representative 
expressed disagreement with the RO's decision.  The Board 
acknowledges receipt of this document, which the Board 
accepts as a valid notice of disagreement (NOD) to the March 
2002 determination.  The NOD must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  In that case, the NOD or Substantive Appeal must be 
filed with the VA office that has assumed jurisdiction over 
the applicable records.  38 C.F.R. § 20.300 (2001).  

Here, the NOD was not sent to the RO, but was issued to and 
received at the Board after the case was transferred here by 
the RO.  Thus, a remand is in order so that the RO may issue 
the veteran a statement of the case accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30 (2001).  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Thereafter, the RO should provide the veteran an opportunity 
to perfect his appeal of the RO's denial of a separate 
evaluation for a left knee disorder by submitting a timely 
and adequate substantive appeal.  If the veteran does so, the 
RO should return the claims file to the Board.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
is not required, and in fact, has no authority, to decide the 
claim).  

Appellate consideration of the veteran's claim for a separate 
evaluation for a left knee disorder is deferred and this 
claim is remanded to the RO for the following development:

The RO should furnish the veteran and his 
representative a statement of the case 
addressing the issue of entitlement to a 
separate evaluation for a left knee 
disorder, and afford them an opportunity 
to perfect an appeal of the RO's denial 
of this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of this 
particular claim following the issuance 
of the statement of the case unless he 
perfects his appeal.   

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the deferred 
claim.  The veteran is free to perfect his appeal of the RO's 
denial of a separate evaluation for a left knee disorder and 
to submit any additional evidence he wishes to have 
considered in connection with this appeal.  However, he is 
not obligated to act unless otherwise notified.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

